 1 RIMON, P.C.                                            STEVE W. BERMAN (pro hac vice)
   Karineh Khachatourian (CA SBN 202634)                  steve@hbsslaw.com
 2 karineh.khachatourian@rimonlaw.com                     MARK S. CARLSON (pro hac vice)
   Nikolaus A. Woloszczuk (CA SBN 286633)                 markc@hbsslaw.com
 3 nikolaus.woloszczuk@rimonlaw.com                       HAGENS BERMAN SOBOL
   2479 E. Bayshore Road, Suite 210                       SHAPIRO LLP
 4 Palo Alto, CA 94303                                    1301 2nd Avenue, Suite 2000
   Telephone: (650) 461-4433                              Seattle, Washington 98101
 5                                                        Telephone:    (206) 623-7292
   Facsimile: (650) 461-4433                              Facsimile:    (206) 623-0594
 6

 7 Attorneys for Defendants
   SQUARE ENIX, INC. and
 8 CRYSTAL DYNAMICS, INC.
                                                          RIO S. PIERCE (SBN 298297)
 9                                                        riop@hbsslaw.com
                                                          HAGENS BERMAN SOBOL
10                                                        SHAPIRO LLP
                                                          715 Hearst Avenue, Suite 202
11                                                        Berkeley, California 94710
                                                          Telephone:     (510) 725-3000
12                                                        Facsimile:     (510) 725-3001
13                                                        Attorneys for Plaintiffs
                                                          REARDEN LLC and
14                                                        REARDEN MOVA LLC
15
                             UNITED STATES DISTRICT COURT
16
                          NORTHERN DISTRICT OF CALIFORNIA
17
                                     SAN FRANCISCO DIVISION
18

19   REARDEN LLC and REARDEN MOVA                Case No. 3:17-cv-04187-JST
     LLC,
20                                               JOINT STIPULATION AND [PROPOSED] ORDER
                       Plaintiffs,               REGARDING PLAINTIFFS’ REPLY IN SUPPORT
21                                               OF MOTION TO DISMISS AND SUPPLEMENTAL
           v.                                    BRIEFS FOR DEFENDANTS’ RENEWED
22                                               MOTION FOR SUMMARY JUDGMENT
     CRYSTAL DYNAMICS, INC., a California
23   corporation, SQUARE ENIX, INC., a           Judge:      Hon. Jon S. Tigar
     Washington Corporation,
24
                       Defendants.
25

26

27

28
      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PLAINTIFFS’ REPLY IN SUPPORT OF
      MOTION TO DISMISS AND SUPPLEMENTAL BRIEFS FOR DEFENDANTS’ RENEWED MOTION FOR
                                    SUMMARY JUDGMENT
                                   CASE NO. 3:17-CV-04187-JST
 1                                               STIPULATION
 2         Plaintiffs and Defendants in the above-captioned action, by and through their counsel of
 3 record, stipulate as follows:

 4         WHEREAS, Plaintiffs’ reply in support of Motion to Dismiss their claims against
 5 defendant Square Enix, Inc. is due February 19, 2019;

 6         WHEREAS, the Court has requested supplemental briefing for Defendants’ Renewed
 7 Motion for Summary Judgment, with defendants’ supplemental brief due on February 22 and

 8 plaintiffs’ supplemental brief due on March 1;

 9         WHEREAS, the parties need additional time to adequately prepare and submit
10 supplemental briefs;

11         WHEREAS, there is currently no hearing date on calendar for either motion.
12         NOW THEREFORE, for good cause, the parties stipulate as follows:
13         [1]     Plaintiffs may file their Reply in support of Plaintiffs’ Motion to Dismiss their
14 claims against defendant Square Enix, Inc. on February 22;

15         [2]     Defendants’ supplemental brief shall be due on February 27; and
16         [3]     Plaintiffs supplemental brief shall be due on March 6; and
17         [4]     Defendants’ reply supplemental brief shall be due on March 13.
18

19         IT IS SO STIPULATED.
20

21                                                    RIMON, P.C.

22 Dated: February 18, 2019                     By:   /s/      Karineh Khachatourian
                                                      Karineh Khachatourian
23                                                    Nikolaus A. Woloszczuk
24                                                    Attorneys for Defendants,
                                                      SQUARE ENIX, INC. and
25                                                    CRYSTAL DYNAMICS, INC.
26

27

28                                                    1
       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PLAINTIFFS’ REPLY IN SUPPORT OF
       MOTION TO DISMISS AND SUPPLEMENTAL BRIEFS FOR DEFENDANTS’ RENEWED MOTION FOR
                                     SUMMARY JUDGMENT
                                    CASE NO. 3:17-CV-04187-JST
 1
                                               HAGENS BERMAN SOBOL SHAPIRO
 2
                                         By:   /s/     Mark Carlson
 3 Dated: February 18, 2019
                                               Steve W. Berman (Pro Hac Vice)
 4                                             Mark S. Carlson (Pro Hac Vice)

 5                                             Attorneys for Plaintiffs,
                                               REARDEN LLC and
 6                                             REARDEN MOVA LLC

 7

 8
           PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10
               February 20
     DATED: _______________, 2019
11

12

13
                                           The Honorable Jon S. Tigar
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             2
       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PLAINTIFFS’ REPLY IN SUPPORT OF
       MOTION TO DISMISS AND SUPPLEMENTAL BRIEFS FOR DEFENDANTS’ RENEWED MOTION FOR
                                     SUMMARY JUDGMENT
                                    CASE NO. 3:17-CV-04187-JST
 1                            CIVIL LOCAL RULE 5-1 ATTESTATION
 2      I, Mark Carlson, am the ECF user whose credentials were utilized in the electronic filing of
 3 this document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest that Karineh

 4 Khachatourian concurred in the filing of this document.

 5

 6                                                       /s/ Mark Carlson

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   3
       JOINT STIPULATION AND [PROPOSED] ORDER REGARDING PLAINTIFFS’ REPLY IN SUPPORT OF
       MOTION TO DISMISS AND SUPPLEMENTAL BRIEFS FOR DEFENDANTS’ RENEWED MOTION FOR
                                     SUMMARY JUDGMENT
                                    CASE NO. 3:17-CV-04187-JST
